Citation Nr: 0417826	
Decision Date: 07/02/04    Archive Date: 07/14/04	

DOCKET NO.  01-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1967 to 
August 1968.  He was separated from military service as a 
result of psychiatric disability, characterized as an acute 
schizophrenic reaction.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied an evaluation in excess of 10 percent for 
service-connected schizophrenia.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's service-connected schizophrenia is 
manifested by symptoms which are reported to be mild or 
transient with decrease in work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; no psychiatric medication is prescribed, and there is 
no evidence of periodic inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.

A review of the claims folder reveals that the veteran 
initiated this claim in August 1999, prior to the adoption of 
VCAA in November 2000.  Subsequent rating decisions in 
October 1999 and December 1999 resulted in an increased 
evaluation from zero to 10 percent being granted.  It was 
only after an increase in excess of 10 percent was denied in 
August 2000, still prior to VCAA, that the veteran initiated 
this appeal.  In August 1999, however, the RO notified the 
veteran of the evidence necessary to substantiate his claim 
for an increased evaluation.  He was requested to identify 
all private and VA medical facilities and doctors from whom 
he had received treatment for his service-connected disorder 
and the RO offered to assist him in the collection of any 
evidence that he might reasonably identify.  Additionally, 
the veteran was provided VA examinations which were adequate 
for rating purposes in August 1999 and again in July 2000, 
prior to the issuance of the rating decision on appeal in 
this case in August 2000.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  The veteran was 
subsequently notified of the criteria for evaluating his 
service connected disability and of the regulations 
implementing VCAA in statements of the case.

The veteran has indicated that he has never sought or been 
provided psychiatric treatment either by VA or privately at 
any time since he was separated from service.  The veteran 
was, however, provided two comprehensive VA psychiatric 
examinations prior to the adjudication of the claim now on 
appeal.  All known and available evidence has been collected 
for review.  The veteran does not contend and the evidence on 
file does not indicate that there remains any additional 
relevant evidence which has not been collected for review.  
The veteran waived his right to have a hearing conducted with 
VA personnel and availed himself of the opportunity of 
submitting written argument in his own behalf.  The Board 
finds that there is no reasonable likelihood that any 
additional evidence is available which has not been collected 
for review.  The Board finds that the veteran was advised of 
the evidence he must submit and the evidence which VA would 
collect on his behalf, and that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's schizophrenia provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  

A noncompensable evaluation is warranted for a mental 
condition which has been formally diagnosed, but symptoms are 
not severe enough to interfere with occupational and social 
functioning or to require continuous medication.  Id.  

Analysis:  Again, the evidence on file does not show and the 
veteran does not contend that he has ever sought or required 
any form of psychiatric or psychological treatment for his 
service-connected schizophrenia at any time following his 
separation from service in 1968 through present.  There are 
no VA or private treatment records corroborating such 
treatment or that the veteran has ever been provided 
psychiatric medication of any kind.

In August 1999, the veteran was provided a VA psychiatric 
examination.  He was noted to have lived at his current 
address since 1978.  He had been married for 24 years and had 
three children.  He was close with his family and involved in 
his children's lives.  He was not working at that time and 
had been employed as a mechanic for some ten years until two 
months earlier, which he attributed to a personality conflict 
with other employees.  He stated, however, that he was always 
a good worker.  He was then looking for work.  He denied the 
use of drugs or alcohol.  He stated that although he often 
had no problems, sometimes he felt the need to stay away from 
crowds.  Sometimes at work, the noise and stimulation would 
make him attempt to find a project to work on outside the 
building.  He reported difficulty focusing on his goals.  He 
denied auditory or visual hallucinations, delusions of 
paranoia, grandiosity, or religiosity.  He said that he had 
been paranoid over the years, but denied feeling paranoid at 
the time.  The veteran had no ideas of reference, thought 
insertion, or withdrawal.  He reported that he had friends 
through his church which he attended once or twice per week.  
He enjoyed working with wood and making musical instruments 
and also liked to hike and go to the beach.  There had been 
no mental health treatment since military service.  He was on 
no medication.

Mental status examination revealed the veteran to be polite, 
pleasant and cooperative.  Eye contact was good and there was 
no psychomotor retardation or agitation.  He did not appear 
to be attending to internal stimuli nor were there any other 
obvious signs of psychosis during the interview.  His affect 
was broad and engaging.  Speech was normal in rate and 
volume, and he was fully alert and oriented.  The impression 
from examination was that the physician did not believe the 
veteran met the DSM-IV diagnostic criteria for schizophrenia.  
There were no negative symptoms of psychosis found such as 
flattened affect, poverty of speech, or avolition.  There 
were some mild symptoms of paranoia but this was insufficient 
to form the basis of a diagnosis of a thought disorder.  The 
Axis I diagnosis was "none."  The global assessment of 
functioning (GAF) score was 70.

In January 2000, the veteran wrote that his service-connected 
disability was getting worse.  He was attempting to obtain 
numerous jobs but had not been hired.  He said his sleep was 
affected and he found himself pacing.  He said he felt that 
the "vultures are waiting for me."

In February 2000, the veteran wrote that people often asked 
him if he was all right or something was wrong.  He felt 
other people were studying him and he reported incidents of 
getting lost while driving.  He was still looking for work.

The veteran was provided another VA psychiatric examination 
approximately one year later in July 2000.  At this time, the 
veteran was working a full-time job.  The veteran's reports 
provided during this examination were extremely similar to 
those made the year earlier.  He pointed out that he had been 
admitted to a psychiatric hospital during service because he 
had run into the woods because he did not like the politics 
of the service.  The veteran had received no psychiatric 
treatment since his earlier examination.

Mental status examination again showed the veteran to be 
polite and cooperative with good eye contact and no 
psychomotor retardation or agitation.  The veteran did not 
exhibit any anxiety or distress, did not appear to be 
attending to internal stimuli, nor were there any psychotic 
symptoms.  Speech was normal in rate and volume, and thought 
processes were lineal and sequential.  The physician again 
found that there was no evidence of schizophrenia "at this 
time."  There was an absence of symptoms of schizophrenia 
such as delusions or auditory or visual hallucinations.  The 
veteran had been able to function fairly well socially and 
occupationally.  The Axis I diagnosis was a "history" of 
schizophrenia "currently in remission."  The GAF score was 
80.

A preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for the veteran's service-
connected schizophrenia.  Although the veteran has been in 
receipt of a grant of service connection for schizophrenia 
since the month following his separation from service in 
November 1968, the evidence shows that the veteran has never 
sought or received any form of psychiatric or psychological 
care or treatment at any time since he was separated from 
service.  The veteran is shown to have successfully 
maintained employment and raised a family over the 
intervening decades.  Both most recent VA examinations 
question whether the diagnosis of schizophrenia is valid.  
The first examination provided no diagnosis for Axis I and 
the second examination only provided a history of 
schizophrenia which was currently found to be in remission.  
Global assessments of function were 70 and 80, reflective of 
only some mild symptoms to transient and expectable reactions 
to psychosocial stressors.  The principal problem apparent at 
the veteran's first examination was his recent loss of 
employment, but the veteran was noted to be employed at the 
time of the second VA examination in July 2000.

The two VA examination reports, which constitute the only 
competent clinical evidence of the veteran's service-
connected disability on file since 1971, indicate that the 
veteran has no more than mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, sufficient 
for the currently assigned 10 percent evaluation.  The 
veteran is not shown to have symptoms which are controlled by 
continuous medication which is also a criteria for the 
currently assigned 10 percent evaluation.  

The two VA examinations on file do not demonstrate that the 
veteran's psychiatric symptoms more nearly approximate the 
criteria for the next higher 30 percent evaluation, including 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks weekly or less often, chronic sleep impairment and/or 
mild memory loss.  In the absence of competent evidence 
demonstrating symptoms more nearly approximating the criteria 
listed for a 30 percent evaluation, the assignment of the 
next higher evaluation is not warranted.  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia is denied.


	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



